Citation Nr: 0011259	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-26 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The appellant was a member of the Pennsylvania National Guard 
from October 1981 to January 1987. He is certified as having 
periods of active duty for training from October 11, 1981 to 
January 29, 1982, from June 12, 1982 to June 26, 1982, from 
June 4, 1983 to June 18, 1983 and from June 16, 1984 to July 
1, 1984.

This appeal to the Board of Veterans' Appeals (Board) stems 
from an August 1994 rating decision of a Department of 
Veterans Affairs (VA) regional office (RO) denying 
entitlement to service connection for bilateral hearing loss. 
A July 1995 rating decision again denied service connection 
for bilateral hearing loss.  By rating decision of May 1997, 
service connection was granted for right ear hearing loss.

In the course of appeal, in February 1997, the veteran 
testified before a hearing officer at the RO.  A transcript 
of that hearing is contained in the claims folder.

The Board in June 1998 remanded the claim for additional 
pertinent evidence, including for an additional VA 
audiological examination.  The case has since been returned 
to the Board for adjudication.  


FINDING OF FACT

Current left ear hearing loss developed in active service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active duty for 
training (ACDUTRA).  38 U.S.C.A. §§ 101(2), (22), (24), 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(d), 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Audiometric testing was conducted on an preentrance 
examination performed in August 1981 prior to the veteran's 
entrance into the National Guard.  For the left ear, pure 
tone thresholds were 10, 5, 5, and 10 decibels (dB), at 500, 
1,000, 2,000 and 4,000 Hertz (Hz), respectively.  An 
examination was performed in December 1981, prior to the 
veteran's release from his first period of active duty for 
training. For the left ear, pure tone thresholds were 20, 20, 
20, 30 and 30 dB, at 500, 1,000, 2,000, 3,000 and 4,000 Hz, 
respectively.  On a military reserve status examination 
performed in May 1986, pure tone thresholds for the left ear 
were 0, 5, 5 and 5 dB, at 500, 1,000, 2,000 and 4,000 Hz, 
respectively.

A VA audiological examination was performed in September 
1991.  For the left ear, pure tone thresholds were 20, 20, 
35, 45 and 40 dB, at 500, 1,000, 2,000, 3,000 and 4,000 Hz, 
respectively.  Speech recognition ability was 84 percent 
correct in the left ear.  The assessment was that the left 
ear showed normal pure tone sensitivity in the lower and 
middle frequencies with mild sensorineural impairment in the 
higher frequencies.  Speech discrimination was found to be 
mildly impaired.

In a July 1995 VA Form 9 the veteran reported that in service 
he constantly complained that the standard ear plugs he was 
issued continuously fell out, and that as a result he was 
exposed to loud noises on a regular basis.  He added that he 
was "never really tested" for hearing loss post service 
until 1989, when he was a full-time student at Gannon 
University.  He stated that he received hearing aids at VA 
facilities in 1990, and again in 1992.  

The veteran testified before a hearing officer at the RO in 
February 1997.  He testified that in basic training in 1981 
he was tested and found to have hearing loss.  He added that 
he was exposed to significant noise during infantry basic 
training, with use of many types of guns.  He testified that 
in service he was not issued the correct type of ear plugs, 
and he did not consistently wear ear plugs during basic 
training because they fell out or were lost, and eventually 
he didn't wear ear plugs during training.  He testified that 
he didn't notice any significant hearing difficulty post 
service until he went to school, when he had to listen 
carefully and had difficulty doing so.  He added that post 
service he also frequently had difficulty hearing over the 
telephone, repeatedly having to ask people to repeat 
themselves.  He testified that post service employment 
included being a die setter for presses in a press mill, and 
some outdoor construction work including building houses and 
performing siding, roofing, and guttering work.  He explained 
that these were small jobs he performed prior to getting into 
school.  He testified that he did not recall being exposed to 
any hazardous noises such as he was exposed to in service.  
He testified that he first received treatment for his hearing 
loss in 1990 or 1991 at a VA facility.

On a VA audiological examination performed in March 1997, 
pure tone thresholds for the left ear were 10, 20, 35, 45 and 
40 dB, at 500, 1,000, 2,000, 3,000 and 4,000 Hz, 
respectively.  Speech recognition ability was found to be 92 
percent correct in the left ear.  The audiologist commented 
that the configuration of the veteran's sensorineural hearing 
loss suggested an etiology of noise exposure.

On a VA audiological examination performed in June 1999, pure 
tone thresholds for the left ear were 20, 20, 40, 65 and 65 
dB, at 500, 1,000, 2,000, 3,000 and 4,000 Hz, respectively.  
Speech recognition ability was found to be 86 percent correct 
in the left ear. The audiologist assessed mild to moderately 
severe sensorineural hearing loss from 1500 to 8000 Hertz.  
In response to a Board query upon remand in June 1998 
regarding the etiology of the left ear hearing loss, the 
examiner concluded that service medical records did not to 
indicate whether or not the veteran's current left ear 
hearing loss had its onset during the veteran's first period 
of active duty.  The examiner accordingly concluded that it 
was at least as likely as not that the veteran's left ear 
hearing loss had its onset during the veteran's second period 
of active duty.

Analysis

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

Looking to the three Caluza prongs of a well-grounded claim, 
the Board notes that 1) the VA audiometric examiner in June 
1999 found hearing loss satisfying 38 C.F.R. § 3.385, 2) 
hearing loss satisfying Hensley was found upon inservice 
examination in December 1981, and 3) the June 1999 VA 
examiner assessed that current hearing loss, at least as 
likely as not, had its onset during some period of service.  
The veteran's claim of entitlement to service connection for 
left ear hearing loss thus satisfies all three prongs of 
Caluza, and is well-grounded. 

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim. 38 U.S.C.A. §  
5107.  That duty to assist has been fulfilled.  

Regarding the veteran's claim, service connection may be 
established for disability resulting from injury suffered or 
disease contracted in peacetime service or during ACDUTRA.  
38 U.S.C.A. §§ 101(2), (22), (24), 1131 (West 1991). 

The Board notes that by a May 1997 RO decision the veteran 
has been granted service connection for right ear hearing 
loss based on hearing loss shown in service in December 1981 
and the presence of current hearing loss.  Further, the 
rationale for the RO denying service connection for left ear 
hearing loss while granting service connection for right ear 
hearing loss is not clear.  In response to a Board query in 
its June 1998 remand regarding the etiology of the veteran's 
left ear hearing loss, the June 1999 VA examiner found that 
there was nothing in the service medical records to indicate 
whether or not the veteran's current left ear hearing loss 
had its onset during the veteran's first period of ACDUTRA.  
That examiner accordingly concluded that it was at least as 
likely as not that the veteran's left ear hearing loss had 
its onset during the veteran's second period of active duty.  
The Board notes that there was no audiometric evaluation for 
the veteran's second period of active duty, which was a 
period of active duty for training from June 12, 1982, to 
June 26, 1982; whereas there is an audiometric evaluation 
report dated in December 1981, during the first period of 
ACDUTRA, which clearly establishes left ear hearing loss 
during that first period.  Inasmuch as there is a VA medical 
opinion linking the veteran's current left ear hearing loss 
to some period of ACDUTRA, and there is evidence of left ear 
hearing loss during a period of ACDUTRA, the Board finds that 
it is at least as likely as not that the veteran's current 
left ear hearing loss developed during ACDUTRA.  Accordingly, 
entitlement to service connection for left ear hearing loss 
is warranted. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet.App. 49 (1991).


ORDER

Service connection for left ear hearing loss is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

